Citation Nr: 9917353	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-29 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected ganglion, right wrist, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied a claim by the 
veteran seeking entitlement to an increased disability rating 
for a service-connected ganglion of the right wrist.  In 
December 1997, the Board remanded this case to the RO for 
additional development.  The case has been returned to the 
Board for appellate consideration.  


REMAND

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 10 percent for his service-
connected ganglion of the right wrist.  Specifically, he 
argues that his wrist is painful and has weakness and 
limitation of motion.  He asserts that his wrist problems 
interfere with his current employment and put him at risk for 
termination.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected right wrist 
disorder and has filed a claim contending that his condition 
is currently worse than rated.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1998).

In this case, the Board finds that the veteran has undergone 
several VA examinations for his right wrist disability.  The 
most recent VA examination report of record is dated in 
August 1998.  It was ordered pursuant to Board remand in 
December 1997.  It provides results of a thorough physical 
examination of the veteran's right wrist and forearm, 
indicating that he had a prominence of the distal aspect of 
the right ulna, relative to the plane of the radius; that the 
right forearm lacked 5 degrees of pronation; that supination 
was complete; that the right wrist lacked the last 10 degrees 
of flexion; and that it had 30 degrees of ulnar deviation and 
40 degrees of radial deviation.  It is further noted that 
there was no evidence of any mass in the right wrist.  The 
report notes that X-ray study showed an irregularity at the 
base of the ulnar styloid with a small bony fragment 
separated from the base.  It also indicates that a June 1997 
arthrogram of the right wrist demonstrated a tear of the 
triquetral lunate and triangular fibrocartilage ligaments.  
The examiner remarked that there was no palpable ganglion 
cyst at the time of the examination, but that such cysts can 
fill and empty, being absent at one time and present at 
another.  The examiner specifically remarked that the current 
objective findings were explained by the triquetral lunate 
and triangular fibrocartilage ligament tears, indicating that 
the tears would be a source of pain, popping, instability, 
weakness, easy fatigability, affected grip strength, and some 
limitation of motion.

Though the Board finds that the above-discussed VA 
examination report provides probative evidence as to the 
current status of the veteran's right wrist, it is not clear 
to what extent, if at all, his service-connected ganglion is 
the cause of his symptomatology.  In this regard, the Board 
is not able to determine whether his triquetral lunate and 
triangular fibrocartilage ligament tears are in any way 
etiologically related to his service-connected ganglion, or, 
alternatively, whether they represent separate and distinct 
disabilities.  The Board notes that the triquetral lunate and 
triangular fibrocartilage ligament tears are not mentioned in 
any of the medical evidence prior to 1997, although private 
medical records show that the veteran was seen in November 
1993 for an on-the-job injury to his right wrist, diagnosed 
as a right wrist sprain.

The Board also finds that the X-rays and June 1997 right 
wrist arthrogram mentioned in the 1998 VA examination report 
are not currently of record.  The VA has a duty to obtain all 
pertinent medical records which have been called to its 
attention by the veteran and by the evidence of record.  
Culver v. Derwinski, 3 Vet. App. 292 (1992).

Overall, the Board concludes that a medical opinion is needed 
to determine whether or not the veteran's current triquetral 
lunate and triangular fibrocartilage ligament tears are 
etiologically related to his service-connected right wrist 
ganglion.  It also finds that an attempt should be made to 
obtain medical records that may be available but not 
currently of record.  The above evidentiary development is 
necessary to provide a record upon which a fair, equitable, 
and procedurally correct decision on the claim can be made.  
38 C.F.R. §§ 3.326, 3.327 (1998).

Finally, the Board finds that the RO rendered an updated 
rating decision pertaining to this case in October 1998, as 
requested by the Board in its December 1997 remand.  However, 
in that rating decision, the RO rated the veteran's service-
connected right wrist disorder under the regulations 
pertaining to eczema.  See 38 C.F.R. § 4.118  (1998).  While 
his service-connected disorder may be characterized as a 
benign growth on the skin (DC 7819), such disabilities are to 
rated by analogy to either scars, disfigurement, or eczema.  
38 C.F.R. § 4.118, DC 7819  (1998).  Scars are to be rated 
based on limitation of function of the part affected.  
38 C.F.R. § 4.118, DC 7805  (1998).  Thus, the RO should 
review its most recent decision and consider all applicable 
diagnostic codes under which to rate the veteran's service-
connected ganglion, right wrist.  This is to include 
consideration of the relevant diagnostic codes pertaining to 
musculoskeletal disorders, namely 38 C.F.R. § 4.71a, DC 5205-
5215  (1998).     

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should attempt to obtain a 
right wrist arthrogram, dated on or about 
June 1997, as well as the X-rays relied 
upon by William L. Steele, MD, during the 
veteran's August 1998 VA wrist 
examination.  The veteran should be 
contacted if additional information is 
necessary to obtain such records.  Copies 
of all records obtained should be made 
part of the claims folder.

2.  Thereafter, the claims folder, 
including a copy of this REMAND, should 
be returned to William L. Steele, MD, at 
the VA Medical Center in No. Little Rock, 
Arkansas, in order to have him render a 
medical opinion as to whether or not the 
veteran's current triquetral lunate and 
triangular fibrocartilage ligament tears 
are etiologically related to his service-
connected ganglion of the right wrist.  
If the disorders are not related, an 
attempt should be made to distinguish 
which of the veteran's wrist symptoms are 
due to his ligament tears and which are 
due to his ganglion, if any.  The 
examiner is specifically requested to 
review the veteran's medical history in 
the claims folder pertaining to his right 
wrist, including service medical records, 
prior VA medical records, and the 
November 1993 private medical records, 
prior to rendering any opinions.  The 
reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Thereafter, the RO should review the 
claim of entitlement to an increased 
disability rating for service-connected 
ganglion, right wrist, based on all the 
evidence in the claims file.  All 
pertinent diagnostic codes under the 
Schedule for Rating Disabilities, 
38 C.F.R. § Part 4  (1998), should be 
considered, including, but not limited 
to, those pertaining to musculoskeletal 
disorders, 38 C.F.R. § 4.71a, DC 5205-
5215  (1998).

5.  If the decision remains unfavorable, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC) and afforded a 
reasonable period of time in which to 
respond.  The SSOC should provide any 
additional pertinent laws and regulations 
for all determinations by the RO, 
including rationales for all decisions 
made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to further develop the record.  The 
veteran needs to take no action until so informed, but is 
free to submit additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 





	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


